1    DAYLE ELIESON
     United States Attorney
2    JARED L. GRIMMER
     Assistant United States Attorney
3    501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
4    PHONE: (702) 388-6336
     FAX: (702) 388-6418
5    Jared.L.Grimmer@usdoj.gov

6    Counsel for the United States

7                      UNITED STATES DISTRICT COURT
8
                            DISTRICT OF NEVADA
                                             -oOo-
9
     UNITED STATES OF AMERICA,
10                                                  CRIMINAL INDICTMENT
                            Plaintiff,
11                                                  Case No.: 2:18-cr-00341-RFB-VCF
                 vs.
12                                                  MOTION TO QUASH WARRANT
     JESUS ANTONIO DEL VAL-GARCIA,
13    AKA, JESUS LANDEROS-GOMEZ,
      AKA, ROBERTO NABARRO,
14
                            Defendant.
15

16

17       The government respectfully moves this Court to quash the warrant against the

18   defendant, Jesus Antonio Del Val-Garcia.

19                      MEMORANDUM OF POINTS AND AUTHORITIES

20          On October 12, 2018, a complaint was filed with this Court charging the

21   defendant of a violation of 8 U.S.C. § 1326. ECF 1. A warrant was issued and the

22   defendant was taken into custody by the U.S. Marshals based on this warrant and

23   complaint. ECF 3. On October 16, 2018, the defendant made his initial appearance

24
                                                1
1    before this Court and was ordered detained. ECF 4,8.      On October 30, 2018, the

2    defendant was indicted by a grand jury for a violation of 8 U.S.C. § 1326. ECF 12. A

3    warrant was issued as a result of this indictment.    However, as the defendant is

4    presently in federal custody pending trial, a warrant is not necessary. Given these

5    circumstances, the government respectfully requests that this Court quash the warrant

6    in this case.

7

8                       DATED this 5th day of November, 2018.

9                                          Respectfully Submitted,
                                           DAYLE ELIESON
10                                         United States Attorney

11                                               //s//
                                           ______________________________
12                                         JARED L. GRIMMER
                                           Assistant United States Attorney
13

14

15

16

17

18

19

20

21
                              11-5-2018
22

23

24
                                               2
1                               CERTIFICATE OF SERVICE

2           This is to certify that the undersigned has timely filed and served the Defendant

3    with a copy of the forgoing Government’s Motion to Quash Warrant by means of

4    electronic case filing.

5           DATED: November 5, 2018.

6                                                          //s//

7                                                    ___________________________
                                                     JARED L. GRIMMER
8                                                    Assistant United States Attorney

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                 3
